DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 8-10 have been amended. Claims 4-7 have been canceled. 

Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claims 1-3 and 8-10 distinguish the present invention from Meusel. The examiner respectfully disagrees, as all the limitations of the amended claims are found within the prior art of record.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit”, which is being interpreted as a central processing unit, or a microprocessor, see at least [0082] of the present specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claim 1, Applicant now claims “a placement member”. There is insufficient written description present in the specification to reasonably allow a person having ordinary skill in the art to understand what a “placement member” is.
Claims 2, 3, and 8-10 are rejected by virtue of their dependence on rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meusel (US 6928886 B2), hereafter Meusel.

Regarding claim 1, Meusel teaches a first sensor comprising:
A base unit including a placement member (Col. 5, Lines 16-32, force sensor having a first board, first board carrying all electronics);
A displacement unit configured to be displaced with respect to said base unit by receiving an external force (Col. 5, Lines 16-32, force sensor having a second board to be moved relative a first board);
A first displacement sensor including two first sensor units, each of the first sensor units including a first light source (Col. 4, Lines 45-59, light emitting means), a first optical array detector (Col. 4, Lines 45-59, position sensitive detector to receive light beam), and a first scale confirmed to receive a first light from the first light source and project interference fringes on the first optical array detector (Col. 4, Lines 4-59, slit diaphragm disposed between light emitting means and the position sensitive detector), wherein the first light sources and the first optical array detectors of the two first sensor units are disposed on the placement member (Col. 8, Lines 18-29, first board has position sensitive detectors and light emitting diodes soldered to it), and the first scales of the two first sensor units are disposed on a surface of the displacement unit that faces the placement member (Col. 8, Lines 18-29, slit diaphragms connected to the second board by solder), said first displacement sensor being configured to detect a relative displacement between said base unit and said displacement unit in a first direction (Col. 8, Lines 18-29, arrangement of the first board and second board used to determine the relative movements between said boards);
A second displacement sensor including two second sensor units, each of the two second sensor units including a second light source (Col. 4, Lines 45-59, light emitting means), a second optical array detector (Col. 4, Lines 45-59, position sensitive detector to receive light beam), and a second scale configured to receive a second light from the second light source and project interference fringes on the second optical array detector (Col. 4, Lines 4-59, slit diaphragm disposed between light emitting means and the position sensitive detector), wherein the second light sources and the second optical array detectors of the two second sensor units are disposed on the placement member (Col. 8, Lines 18-29, first board has position sensitive detectors and light emitting diodes soldered to it), and the second scales of the two second sensor units are disposed on the surface of the displacement unit that faces the placement member(Col. 8, Lines 18-29, slit diaphragms connected to the second board by solder), said second displacement sensor being configured to detect a relative displacement between said base unit and said displacement unit in a second direction intersecting orthogonally the first direction (Col. 8, Lines 18-29, arrangement of the first board and second board used to determine the relative movements between said boards, Fig. 1, sensors 20 disposed every 90 degrees); and
A processing unit disposed on the placement member and configured to process signals from the first optical array detectors of the two first sensor units and the second optical array detectors of the two second sensor units to obtain displacement information associated with the external force (Col. 3, Lines 56-59, microcontroller used to convert detected movement into Cartesian values),
Wherein among four quadrants divided by two straight lines respectively extending along the first direction and the second direction and passing through a midpoint of the two first sensor units of said first displacement sensor, the two second sensor units of said second displacement sensor are respectively disposed in two quadrants in which the two first sensor units of said first displacement sensor pair are respectively disposed (Fig. 1, sensor pairs disposed at 90 degree intervals).

Regarding claim 3, Meusel teaches the force sensor according to claim 1, and further teaches wherein the midpoint of the two first sensor units of said first displacement sensor and a midpoint of the two second sensor units of said second displacement sensor are substantially coincident with each other (Fig. 1, center lines orthogonal to one another).

Regarding claim 8, Meusel teaches the force sensor according to claim 1, and further teaches wherein elastic support units connecting said base unit and said displacement unit are respectively disposed at four positions radially from the midpoint every 90 degrees so as to correspond to the two straight lines dividing the four quadrants (Col. 5, Lines 41-48, boards are connected by means of four springs arranged in a rotationally symmetrical manner by 90 degrees).

	Regarding claim 9, Meusel teaches the force sensor according to claim 8, further comprising:
A plurality of scales disposed symmetrically with respect to the midpoint and on the respective elastic support units disposed at the four positions (Col. 8, lines 4-29, slits disposed on second board, Fig. 1, Slits 46 disposed at 90 degree intervals); and
A plurality of light sources and optical array detectors disposed on said base unit so as to respectively face the plurality of scales (Fig. 1, emitters 40 and detectors 42 disposed facing the slits 46).

	Regarding claim 10, Meusel teaches a robot comprising:
A movable portion (Col. 6, lines 47-62, robot arm);
The force sensor according to claim 1 (Col. 6, lines 47-62, force sensor attached to the end of the robot arm); and
A control unit configured to control an operation of the movable portion based on an output from the force sensor (Co. 6, lines 47-62, robot controlled by detecting linear movements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 1, and further in view of Kawatoko (US 7240570 B2), hereafter Kawatoko.

Regarding claim 2, Meusel teaches the force sensor according to claim 1, but fails to teach wherein each of said first displacement sensor and said second displacement sensor detects a relative displacement caused by a temperature change of said displacement unit.
Kawatoko, however, does teach wherein each of said first displacement sensor and said second displacement sensor detects a relative displacement caused by a temperature change of said displacement unit (0010, temperature sensor detects temperature of sensing beam and corrects the displacement sensor based on the temperature).
	Meusel and Kawatoko are analogous because they are in the same field of endeavor, displacement sensing. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the temperature correction of Kawatoko in order to provide a means of factoring in thermal expansion. The motivation to combine is to ensure that the force sensor is as accurate as possible, and is not adversely affected by changes in temperature 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664